184 Ga. App. 64 (1987)
360 S.E.2d 656
RADFORD et al.
v.
IPD PRINTING & DISTRIBUTING, INC.
74465.
Court of Appeals of Georgia.
Decided September 8, 1987.
Arthur A. Radford, pro se.
Susan L. Howick, for appellee.
BEASLEY, Judge.
1. Defendants seek to appeal directly an order denying a motion to set aside the judgment. They have failed to follow the statutorily prescribed procedure for appealing such an order. OCGA § 5-6-35 (a) (8). The appeal must be dismissed. Goodwin v. Richmond, 182 Ga. App. 745 (1) (356 SE2d 888) (1987); Folks, Inc. v. Agan, 177 Ga. App. 480 (340 SE2d 26) (1986).
2. Plaintiff filed a motion for imposition of 10 percent damages pursuant to OCGA § 5-6-6. As in Miller v. Bank of the South, 177 Ga. App. 42, 43 (2) (338 SE2d 436) (1985), we deny the motion. We are of the opinion that we must do so, no matter how meritorious the motion may be. The statute provides for such damages in an appropriate case "upon any judgment ... which has been affirmed." It does not expressly authorize these damages when an appeal is dismissed. The extent of the authority is plain, giving ordinary signification to the words. OCGA § 1-3-1 (b). We cannot supply additional words. Nor can we construe plain and unequivocal words. City of Jesup v. Bennett, 226 Ga. 606, 609 (2) (176 SE2d 81) (1970).
Appeal dismissed. McMurray, P. J., and Sognier, J., concur.